Citation Nr: 1808585	
Decision Date: 02/09/18    Archive Date: 02/20/18

DOCKET NO.  06-18 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a certificate of eligibility for assistance in acquiring specially adapted housing or a special home adaptation grant.


REPRESENTATION

Veteran represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

T. Carter, Counsel




INTRODUCTION

The Veteran served on active duty in the United States Army from August 1980 to March 1988.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In May 2009, the Board denied the claim on the merits.  The Veteran appealed this decision to the United States Court of Veterans Claims (Court).  By order dated June 25, 2010, the Court granted a Joint Motion for Remand (JMR), vacated the May 2009 Board decision, and remanded the case for compliance with the terms of the JMR.

In April 2011, the Board denied the claim on the merits, and the Veteran appealed this decision to the Court.  By order dated December 28, 2011, the Court granted a JMR, vacated the April 2011 Board decision, and remanded the case for compliance with the terms of the JMR.

In September 2012, the Board denied the claim on the merits, and the Veteran appealed this decision to the Court.  By order dated April 10, 2013, the Court granted a JMR, vacated the September 2012 Board decision, and remanded the case for compliance with the terms of the JMR.

In September 2013 the Board remanded the claim then denied it on the merits in January 2016.  The Veteran appeals this decision to the Court.  On July 25, 2017, the Court issued a memorandum decision that set aside the January 2016 Board decision, and remanded the case for compliance with the terms of the memorandum decision.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C. § 7107(a)(2) (2012).

In September 2017 and October 2017 VA Forms 21-526EZ, the Veteran requested service connection for right lower extremity sciatica.  As of this date, review of the record does not show the RO has issued a VA rating decision for this issue.

The appeal is REMANDED to the Agency of Original Jurisdiction.


REMAND

Pursuant to the July 2017 memorandum decision, the issue on appeal is remanded for an additional VA examination based on an accurate portrayal of the Veteran's medical history.  See 38 C.F.R. § 3.159 (2017); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  It was explained that the Board erred in relying on a November 2014 VA medical opinion (addendum to the July 2014 VA examination for housebound status or permanent need for regular aid and attendance, VA Form 21-2680) which was based on inaccurate factual predicates.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Once the Veteran's claim for entitlement to service connection for right lower extremity sciatica has been adjudicated, schedule the Veteran for an examination with an appropriate clinician to determine how her service-connected disabilities affect her locomotion.  The entire claims file and a copy of this remand and the July 2017 memorandum decision must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.

The examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's service-connected disabilities result the loss or loss of use of one lower extremity together with residuals of organic disease or injury or the loss or loss of use of one upper extremity that so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair.

The term "preclude locomotion" means the necessity for regular and constant use of a wheelchair, braces, crutches, or canes as a normal mode of locomotion although occasional locomotion by other methods may be possible.

The examiner must provide all findings, along with a complete rationale for his or her opinion(s) in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and provide a rationale for such conclusion.

2.  Then, the RO should review the examination report to ensure that the requested information was provided.  If the report deficient in any manner, the RO must implement corrective procedures.

3.  Then, readjudicate the claim.  If the decision is adverse to the Veteran, issue a Supplemental Statement of the Case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252, only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

